The State of TexasAppellee/s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 21, 2014

                                      No. 04-13-00382-CR

                                     Latoya MAYBERRY,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010CR1138
                        Honorable Lori I. Valenzuela, Judge Presiding

                                         ORDER
        On January 9, 2014, the State filed a motion for this court to take judicial notice of the
clerk’s and reporter’s records from original proceeding number 04-10-00200-CR which the State
asserts underlies the appeal. We construe the State’s request as a motion to transfer a copy of
this court’s appellate record from appeal number 04-10-00200-CR into this appellate record.
        The State’s motion to transfer a copy of the record is GRANTED. We DIRECT the clerk
of this court to place a copy of the documents in the appellate record from appeal number 04-10-
00200-CR into the appellate record for this appeal. We note that the appellate record for appeal
number 04-10-00200-CR, an original proceeding, does not contain a clerk’s or reporter’s record.
       The appellate timetable remains unchanged; the State’s brief is due to be filed in this
court not later than February 10, 2014.

                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of January, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court